Citation Nr: 0312598	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1952 to June 1954.

In a decision rendered on December 13, 2002, the Board of 
Veterans' Appeals (Board) found that the VA had received new 
and material evidence with which to reopen the veteran's 
claims of entitlement to service connection for left shoulder 
disability and for cervical spine disability.  The Board 
noted that whether service connection should be granted for 
those disabilities would be the subject of a later decision.

By a rating action in September 2002, the RO denied the 
veteran's claim of entitlement to service connection for 
osteoarthritis of the knees.  In December 2002, while the 
case was at the Board, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, received the 
veteran's Notice of Disagreement (NOD).  As the case was at 
the Board, the veteran was not issued a Statement of the Case 
(SOC) with respect to the RO's September 2002 decision.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 19.26 (2002).  
Accordingly, the development is incomplete, and the Board has 
no jurisdiction over that issue.  38 U.S.C.A. § 7104(a) (West 
1991 and Supp. 2001); 38 C.F.R. § 20.101 (2002).  
Consequently, it will not be considered below.  Therefore, 
the issue of entitlement to service connection for bilateral 
knee disability is referred to the RO for appropriate 
development.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

During the pendency of the appeal, the VA also promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the AOJ.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  

In December 2002, the Board took additional action to develop 
the evidence with respect to the issues of entitlement to 
service connection for left shoulder disability and 
entitlement to service connection for cervical spine 
disability.  38 C.F.R. § 19.9 (2002).  The Board requested 
that the veteran be scheduled for a VA orthopedic examination 
to determine the nature of any current neck, cervical spine, 
and/or left shoulder disabilities found to be present.  In 
March 2003, that examination was requested, and the Board 
notified the veteran of such development.

In April 2003, the veteran's wife contacted the VA to cancel 
the veteran's examination, because he had the flu.  
Consequently, that examination was rescheduled for May 2003.  
Prior to the rescheduled examination, the veteran's wife 
again contacted the VA to cancel that examination.  She 
stated that the veteran had just gotten out of the hospital 
and was receiving oxygen.  She reported that he required 
constant attention and was unable to leave his house.  The VA 
offered to reschedule the examination; however, the veteran's 
wife was unsure how long it would be before the veteran would 
be able to report for such an examination.  She agreed to 
contact the VA in the future when the veteran was able to 
report.  The VA advised the veteran's wife that it would 
cancel the May 2003 VA examination and that the veteran's 
claims file would be returned to the RO.
In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must contact the veteran and 
his representative and determine when the 
veteran will be able to report for a VA 
orthopedic examination to determine the 
nature, extent, and etiology of any 
disorders of the neck, cervical spine, or 
left shoulder.  

2.  When the veteran informs the RO that 
he is able to report for a VA 
examination, the RO must schedule him for 
a VA orthopedic examination to determine 
the nature, extent, and etiology of any 
disorders of the neck, cervical spine, 
and/or left shoulder found to be present.  
All indicated tests and studies must be 
performed, and any recommended 
consultations must be scheduled.  The 
veteran's claims folder must be made 
available to the VA examiner for review.  
The report of the examination must 
include the following:

a.  The diagnoses of all left 
shoulder disorders currently 
demonstrated by the veteran.  

b.  For each diagnosis in paragraph 
a above, the examiner must state a 
medical opinion, based on the 
examination findings and a review of 
the claims folder, as to whether it 
is at least as likely as not that 
the disorder(s) is the result of 
disease or injury the veteran had in 
service.  

c.  The diagnoses of all disorders 
of the neck and/or cervical spine 
currently demonstrated by the 
veteran.

d.  For each diagnosis in paragraph 
c above, the examiner must state a 
medical opinion, based on the 
examination findings and a review of 
the claims folder, as to whether it 
is at least as likely as not that 
the disorder(s) is the result of 
disease or injury the veteran had in 
service.  

3.  When all of the requested actions 
have been completed, the RO should 
undertake any other indicated development 
and then readjudicate the issues of 
entitlement to service connection for 
left shoulder disability and for cervical 
spine disability.  In so doing, the RO 
must ensure compliance with the 
provisions of the recently enacted VCAA.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of any unresolved 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


